Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 97







In the Matter of the Estate of Ardis Dionne, Deceased 



Randall A. Dionne and 

Cynthia A. Larson, 		Petitioners and Appellants



v.



Norman Dionne, Individually 

and as Personal Representative 

of the Estate of Ardis Dionne, 		Respondent and Appellee







No. 20100353







Appeal from the District Court of Mountrail County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Tom P. Slorby, 600 22nd Avenue NW, P.O. Box 3118, Minot, N.D. 58702-3118, for petitioners and appellants.



Rebecca S. Thiem (argued) and James S. Hill (appeared), 316 North Fifth Street, P.O. Box 1695, Bismarck, N.D. 58502-1695, for respondent and appellee.

Estate of Dionne

No. 20100353



Per Curiam.

[¶1]	Randall Dionne and Cynthia Larson appeal from the district court’s judgment concluding the parties intended to convey certain property to their brother, Norman Dionne.  They argue the district court’s findings and conclusions were clearly erroneous.  This case was previously before this Court in 
Estate of Dionne
, 2009 ND 172, 772 N.W.2d 891, in which this Court reversed and remanded for the district court to make certain findings regarding the distribution agreement signed by the parties.  The district court concluded the parties intended to transfer the property in its entirety to Norman Dionne.  The district court’s findings are supported by the evidence in the record and are not clearly erroneous, and we summarily affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(2) and (3).

[¶2]	Dale V. Sandstrom

Wickham Corwin, D.J.

William F. Hodny, S.J.

Thomas E. Merrick, D.J.

Gerald W. VandeWalle, C.J.



[¶3]	The Honorable Thomas E. Merrick, D.J., the Honorable Wickham Corwin, D.J., and the Honorable William F. Hodny, S.J., sitting in place of Maring, J., Crothers, J., and Kapsner, J., disqualified.